                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JACQUELINE CARMENATTY ROLON,  :
                              :CIVIL ACTION NO. 3:18-CV-0229
          Plaintiff,          :
                              :(JUDGE CONABOY)
          v.                  :
                              :
NANCY A. BERRYHILL,           :
Acting Commissioner of        :
Social Security,              :
                              :
          Defendant.          :
___________________________________________________________________

                               MEMORANDUM

     Pending before the Court is Plaintiff’s appeal from the Acting

Commissioner’s denial of Disability Insurance Income (“DIB”) under

Title II of the Social Security Act (“Act”).      (Doc. 1.)   Plaintiff

protectively filed her application on July 8, 2014, alleging

disability beginning on June 20, 2013.      (R. 10.)   After Plaintiff

appealed the initial September 30, 2017, denial of the claim, a

hearing was held by Administrative Law Judge (“ALJ”) Richard E.

Guida on June 8, 2016.   (Id.)   ALJ Guida issued his Decision on

September 19, 2017, concluding that Plaintiff had not been under a

disability as defined in the Social Security Act (“Act”) from June

20, 2013, through the date of the decision.      (R. 24.)   Plaintiff

requested review of the ALJ’s decision which the Appeals Council

denied on December 5, 2017.    (R. 1-6.)    In doing so, the ALJ’s

decision became the decision of the Acting Commissioner.      (R. 1.)

     Plaintiff filed this action on February 2, 2018.       (Doc. 1.)

She asserts in her supporting brief that the Acting Commissioner’s
determination should be reversed or remanded for the following

reasons: 1) the ALJ erred in evaluating the opinion evidence; and

2) the ALJ erred in his symptom evaluation.       (Doc. 8 at 1.)   For

the reasons discussed below, the Court concludes Plaintiff’s appeal

is properly granted.

                             I. Background

     Plaintiff was born on March 6, 1970, and was forty-three years

old on the alleged disability onset date.       (R. 23.)   Plaintiff has

a high school education and past relevant work as a customer

service representative.   (R. 23.)       In the July 21, 2014, Disability

Report, Plaintiff alleged that her ability to work was limited by

fibromyalgia, depression, anxiety, sleep apnea, and arthritis.        (R.

155.)

     Plaintiff’s claimed errors focus on the opinions of treating

physician David Trostle, M.D., and fibromyalgia, the condition for

which Dr. Trostle treated Plaintiff.       (Doc. 8 at 8-17.)   The Court

will focus on evidence related to this condition and discuss other

relevant evidence in the discussion of the claimed errors.

A.   Fibromyalgia Evidence

     Plaintiff testified that she stopped working on June 20, 2013,

because she was no longer allowed to work part-time and her only

option was full-time work which she could not handle because of her

health and stress.   (R. 39-40.)   Plaintiff said she did not look

for other work at the time because of pain, stress, and depression,


                                     2
and her husband wanted her to stay home.         (R. 40.)    When asked by

the ALJ which of her diagnoses (fibromyalgia, depression, anxiety,

sleep apnea, headaches, arthritis, chronic back pain, and

hypertension) bothered her the most, Plaintiff identified

fibromyalgia and the associated pain.         (R. 41.)   She described the

pain as constant and rated it as nine out of ten on a daily basis.

(R. 43.)

     David Trostle, M.D., of Lebanon Internal Medicine Assoc., PC,

was Plaintiff’s long-term treating physician for fibromyalgia and

related problems.    (See, e.g., R. 237-330.)       In December 2012,

Plaintiff saw him for follow up of her fibromyalgia and

osteoarthritis.    (R. 295.)   Dr. Trostle noted that Plaintiff rated

her pain at 4/10 and she said it was improved from her previous

visit.   (Id.)   She reported that it was worse with activity and

better with heat and rest.     (Id.)       Dr. Trostle also noted Plaintiff

was known to have bulging discs in her neck, a herniated disc in

her back, and a bulging disc in her midback.         (Id.)    He added that

insurance had denied an MRI scan for her neck and back and

Plaintiff did not have the money for insurance co-pays to go to

physical therapy but she was trying to do her exercises.          (Id.)

Physical exam showed Plaintiff had eighteen of eighteen positive

fibromyalgia tender points, she was tender in the paracervical and

paralumbar regions, hips and knees, she was tender in the right

wrist, and she was very tender over the triangular cartilage with


                                       3
mild swelling there.   (Id.)

     On May 8, 2013, Plaintiff reported to Dr. Trostle that her

pain was worse (rated at 5/10) and Lyrica, Cymbalta, and ibuprofen

helped her some.   (R. 301.)    Plaintiff’s physical exam findings

were similar to those recorded in December 2012, but Dr. Trostle

also found she had moderate paracervical and parathoracic spasm as

well as depressed reflexes in the upper extremities and 1+ in the

lower extremities.    (Id.)    Dr. Trostle planned to refer Plaintiff

to physical therapy for her neck and back and he adjusted her

medication regimen.    (Id.)   Regarding her right wrist problem, Dr.

Trostle planned to refer Plaintiff to Dr. Hauck to see if anything

more could be done for her chronic pain in that area.        (Id.)   He

also planned to reevaluate Plaintiff in a few months.        (Id.)

     At her October 15, 2013, office visit, Plaintiff continued to

report pain at 5/10 severity.     (R. 304.)      Dr. Trostle noted that

Plaintiff “has failed Lyrica” and reported that she did not think

Cymbalta or ibuprofen helped her.        (Id.)   He indicated Dr. Hauck

injected her right wrist area which helped as did the TENS unit

which she said helped “quite a bit.”       (Id.)    Physical exam again

showed 18/18 fibromyalgia tender points and tenderness in the

paracervical and paralumbar regions, hips, and knees.        (Id.)

     In June 2014, Plaintiff reported worsening pain (6/10) and

also said the TENS unit helped as did heat and rest.        (R. 312.)     In

addition to 18/18 fibromyalgia tender points, Dr. Trostle found


                                     4
that Plaintiff was very tender in her shoulders, lower back, hips,

knees and neck.    (Id.)     He reported that she had a positive

McMurray sign in the left knee, mild weakness in the right arm, and

depressed reflexes in the right biceps compared to the left biceps.

(Id.)   Dr. Trostle noted that Plaintiff did yoga and foam rolling

for her firbromyalgia and he had put her back on Lyrica, added

metaxalone, and she was to continue taking Aleve.          (R. 312.)

     In July 2014, Plaintiff complained of increasing widespread

arthralgias, stiffness, and fatigue, and she continued to rate her

pain as 6/10.    (R. 326.)    Dr. Trostle added Neurontin to

Plaintiff’s medication regimen.      (Id.)

     In December 2014, Plaintiff had worsening back pain which she

rated as 7/10.    (R. 356.)    She reported that she had been doing her

physician-directed exercise program but it had not helped.          (Id.)

Dr. Trostle noted that insurance would not pay for Cymbalta.           (Id.)

Physical examination showed the following: tenderness in the

paralumbar and parathoracic regions with mild to moderate loss of

motion in the lower back; 12/18 positive fibromyalgia tender

points; tender in the medial joint lines of both knees; tender in

the neck; mild weakness in her right leg; depressed reflexes on the

right; and decreased sensation to light touch in the L5-S1

distribution on the right.      (Id.)       Dr. Trostle adjusted Plaintiff’s

medication regimen and planned to get her into a formal physical

therapy program.   (Id.)


                                        5
     In 2015, Plaintiff showed periodic slight improvement in the

level of joint pain she experienced with a decrease from 7/10 in

August to 5/10 in October.    (R. 364, 371.)    She continued to have

12/18 to 18/18 positive fibromyalgia tender points and tenderness

with some right shoulder loss of motion and crepitus.     (R. 365,

370.)

     On referral of Dr. Trostle for aquatic/physical therapy to

address generalized limited range of motion and pain, Plaintiff had

an Initial Examination/Evaluation at Good Samaritan Hospital

Outpatient Physical Therapy Service on November 2, 2015.     (R. 442.)

Regarding her level of functioning, Plaintiff reported the

following: she was managing in her home but with progressive

difficulty; and she had trouble getting out of her car, getting a

full night’s sleep and sitting for prolonged periods of time

secondary to back and neck pain, standing for prolonged periods of

time, climbing stairs, driving, lifting, and managing household

responsibilities.   (Id.)    Numerous problems were identified:

decreased cervical range of motion; decreased thoraco-lumbar range

of motion; decreased shoulder range of motion particularly

rotation, left greater than right; decreased hip strength

bilaterally; lack of full extension of the knnes; difficulty with

prolonged standing or walking; difficulty with transfers,

particularly in and out of her car; and difficulty finding

comfortable positions for sleep.    (R. 443.)   Long term goals which



                                    6
were set initially (R. 444) were only partially achieved at the

time of discharge in late December 2015 (R. 462).      The Discharge

Summary indicated the reasons the goals had not been achieved were

that they were set too high and Plaintiff had an ingrown toenail

which needed treatment.     (R. 462-63.)

       Plaintiff testified that she thought the therapy ended because

she had the number of weeks “due . . . with the insurance.”      (R.

48.)    She also said it was not helping her at all.   (Id.)

Plaintiff noted that she still had the limitations identified at

the physical therapy evaluation at the time of the June 2016

hearing.    (Id.)

       On January 12, 2016, Plaintiff reported to Dr. Trostle that

her joint pain was a little worse, up to 7/10 in severity.      (R.

686.)    Plaintiff complained of severe fatigue, stiffness for an

hour when she got up in the morning, poor sleep patterns, and pain

in her jaw.    (Id.)   Physical exam showed tenderness in the

paralumbar region, pain on five degrees of extension and forty

degrees of flexion, she lacked ten degrees of lateral rotation and

ten degrees of extension of her neck, and she had 18/18 positive

fibromyalgia tender points.     (Id.)   Dr. Trostle noted that he

encouraged Plaintiff to get in to see psychiatry or her primary

doctor to get her anxiety and depression under better control.        (R.

687.)    Dr. Trostle also noted “I did ask her to apply for

disability as I think her depression and pain is too great for her


                                    7
to be working.”          (Id.)   Dr. Trostle found multiple tender areas on

January 29, 2016, and noted that Plaintiff’s pain remained the

same.        (R. 689.)

       Dr. Trostle again found 18/18 positive fibromyalgia points in

May 2016.        (R. 714.)   He noted Plaintiff was tender in the neck and

lower back, she had moderate loss of motion of the neck and lower

back, and she was tender in the medial joint lines of both knees.

(Id.)

B. Opinion Evidence

       Dr. Trostle rendered opinions on January 1, 2016.1        (R. 552-

66.)        In the Fibromyalgia Residual Functional Capacity

Questionnaire, Dr. Trostle noted that he had seen Plaintiff every

three months since July 22, 2006, and she met the American College

of Rheumatology criteria for fibromyalgia.          (R. 557.)   He

identified generalized osteoarthritis as another diagnosed

impairment and opined that Plaintiff’s prognosis was fair.           (Id.)

Dr. Trostle found that Plaintiff’s impairments were clinically

supported by widespread tender points and x-rays and MRI showed

disc deterioration and osteoarthritis.          (Id.)   He noted Plaintiff

had the following symptoms: multiple tender points, nonrestorative



        1
        In the Arguments section of her brief, Plaintiff asserts
that the ALJ improperly discounted the opinions of Dr. Trostle and
her treating psychiatrist, Dr. Dall. (Doc. 8 at 8.) However, in
her argument supporting the claimed error, Plaintiff addresses only
Dr. Trostle’s opinions. (See Doc. 8 at 8-13.) Therefore, the
Court reviews only Dr. Trostle’s opinions.

                                          8
sleep; chronic fatigue; morning stiffness; subjective swelling;

irritable bowel syndrome; frequent, severe headaches;

temporomandibular joint dysfunction; numbness and tingling; Sicca

symptoms; anxiety; panic attacks; depression; and chronic fatigue

syndrome.    (Id.)   Dr. Trostle indicated that Plaintiff had pain in

all identified areas bilaterally with 8/10 severity and dull/aching

character.   (R. 558.)    He found the factors precipitating pain were

changing weather, stress, fatigue, movement/overuse, and cold.

(Id.)   Dr. Trostle opined that Plaintiff’s pain and other symptoms

would constantly interfere with the attention and concentration

needed to perform work tasks and she was incapable of even low

stress jobs.   (Id.)     He specifically found the following: Plaintiff

could walk one block without rest or severe pain; she could sit for

two hours and stand for one hour at a time; she could sit and

stand/walk for a total of about two hours each in an eight-hour

workday; she would need a job that permitted shifting positions at

will; she would need to take a break every hour; she could never

lift fifty pounds, occasionally lift twenty pounds and frequently

lift ten pounds or less; she could rarely twist, stoop,

crouch/squat, climb ladders, and climb stairs; she could

occasionally look down, turn her head, look up, and hold her head

in a static position; and she could use her hands, fingers, and

arms 10% of the time for identified manipulative and reaching




                                     9
activities.2      (R. 559-60.)   He opined that Plaintiff would have

mostly bad days and she would be absent more than four days per

month.      (R. 560.)    Dr. Trostle identified July 22, 2006, as the

earliest date the description of symptoms and limitations on the

questionnaire applied.       (Id.)

       In the Cervical Spine Residual Functional Capacity

Questionnaire, Dr. Trostle indicated “significant limitation of

motion” including extension, flexion, and bending limitations.          (R.

562.)       Dr. Trostle noted that Plaintiff had severe headache pain

associated with the cervical spine impairment which occurred about

ten times per week.       (R. 563.)   He made similar findings in the

Physical Residual Functional Capacity Questionnaire.       (See R. 552-

56.)

C.     ALJ Decision

       In his September 19, 2016, Decision, ALJ Guida found that

Plaintiff had the severe impairments of degenerative disc disease,

degenerative joint disease, fibromyalgia, migraines, obesity,

anxiety disorder and depressive disorder.       (R. 12.)   He concluded

that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of a listed

impairment.      (Id.)   ALJ Guida specifically determined that



        2
        Dr. Trostle identified specific reaching, handling, and
fingering limitations although he checked “No” to the question of
whether his patient had significant limitations with these
activities. (R. 560.)

                                      10
Plaintiff had mild to moderate limitations regarding criteria set

out in “paragraph B” of the identified mental impairment listings.

(R. 13-14.)

       ALJ Guida then assessed Plaintiff to have the residual

functional capacity (“RFC”) to perform light work “except [she] can

perform occasional postural activities but can never climb ladders,

ropes, or stairs.    She is limited to occasional overhead reaching

with the dominant (right) extremity.    Further, work is limited to

simple, routine, repetitive tasks, involving only simple work-

related decisions, and with few, if any workplace changes.”       (R.

15.)

       After noting that Plaintiff could not perform her past

relevant work as a customer service representative, ALJ Guida

concluded that jobs existed in significant numbers in the national

economy which she could perform.    (R. 23.)   He, therefore, found

that Plaintiff had not been under a disability as defined in the

Act from June 20, 2013, through the date of the decision.       (R. 24.)

                 II. Disability Determination Process

       The Commissioner is required to use a five-step analysis to

determine whether a claimant is disabled.3     It is necessary for the


       3
        “Disability” is defined as the “inability to engage in any
substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for
a continuous period of not less than 12 months . . . .” 42 U.S.C.
§ 423(d)(1)(A). The Act further provides that an individual is
disabled

                                   11
Commissioner to ascertain: 1) whether the applicant is engaged in a

substantial activity; 2) whether the applicant is severely

impaired; 3) whether the impairment matches or is equal to the

requirements of one of the listed impairments, whereby he qualifies

for benefits without further inquiry; 4) whether the claimant can

perform his past work; 5) whether the claimant’s impairment

together with his age, education, and past work experiences

preclude him from doing any other sort of work.   20 C.F.R. §§

404.1520(b)-(g), 416.920(b)-(g); see Sullivan v. Zebley, 493 U.S.

521, 110 S. Ct. 885, 888-89 (1990).

     If the impairments do not meet or equal a listed impairment,

the ALJ makes a finding about the claimant’s residual functional

capacity based on all the relevant medical evidence and other

evidence in the case record.   20 C.F.R. § 404.1520(e); 416.920(e).

The residual functional capacity assessment is then used at the

fourth and fifth steps of the evaluation process.   Id.

     The disability determination involves shifting burdens of



          only if his physical or mental impairment or
          impairments are of such severity that he is not
          only unable to do his previous work but cannot,
          considering his age, education, and work
          experience, engage in any other kind of
          substantial gainful work which exists in the
          national economy, regardless of whether such
          work exists in the immediate area in which he
          lives, or whether a specific job vacancy exists
          for him, or whether he would be hired if he
          applied for work.

42 U.S.C. § 423(d)(2)(A).

                                 12
proof.   The initial burden rests with the claimant to demonstrate

that he or she is unable to engage in his or her past relevant

work.    If the claimant satisfies this burden, then the Commissioner

must show that jobs exist in the national economy that a person

with the claimant’s abilities, age, education, and work experience

can perform.    Mason v. Shalala, 993 F.2d 1058, 1064 (3d Cir. 1993).

     As set out above, the instant decision was decided at step

five of the sequential evaluation process when the ALJ found that

jobs existed in significant numbers in the national economy which

Plaintiff could perform.    (R. 23.)

                       III. Standard of Review

     This Court’s review of the Commissioner’s final decision is

limited to determining whether there is substantial evidence to

support the Commissioner’s decision.     42 U.S.C. § 405(g); Hartranft

v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).      Substantial evidence

means “more than a mere scintilla.      It means such relevant evidence

as a reasonable mind might accept as adequate to support a

conclusion.”    Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981).      The Third

Circuit Court of Appeals further explained this standard in Kent v.

Schweiker, 710 F.2d 110 (3d Cir. 1983).

             This oft-cited language is not . . . a
             talismanic or self-executing formula for
             adjudication; rather, our decisions make
             clear that determination of the existence vel
             non of substantial evidence is not merely a
             quantitative exercise. A single piece of

                                   13
             evidence will not satisfy the substantiality
             test if the Secretary ignores, or fails to
             resolve, a conflict created by countervailing
             evidence. Nor is evidence substantial if it
             is overwhelmed by other evidence–-
             particularly certain types of evidence (e.g.,
             that offered by treating physicians)–-or if
             it really constitutes not evidence but mere
             conclusion. See [Cotter, 642 F.2d] at 706
             (“‘Substantial evidence’ can only be
             considered as supporting evidence in
             relationship to all the other evidence in the
             record.”) (footnote omitted). The search for
             substantial evidence is thus a qualitative
             exercise without which our review of social
             security disability cases ceases to be merely
             deferential and becomes instead a sham.

Kent, 710 F.2d at 114.

     This guidance makes clear it is necessary for the ALJ to

analyze all probative evidence and set out the reasons for his

decision.    Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119-20 (3d

Cir. 2000) (citations omitted).   If he has not done so and has not

sufficiently explained the weight given to all probative exhibits,

“to say that [the] decision is supported by substantial evidence

approaches an abdication of the court’s duty to scrutinize the

record as a whole to determine whether the conclusions reached are

rational.”    Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir.

1979).   In Cotter, the Circuit Court clarified that the ALJ must

not only state the evidence considered which supports the result

but also indicate what evidence was rejected: “Since it is apparent

that the ALJ cannot reject evidence for no reason or the wrong

reason, an explanation from the ALJ of the reason why probative


                                  14
evidence has been rejected is required so that a reviewing court

can determine whether the reasons for rejection were improper.”

Cotter, 642 F.2d at 706-07.   However, the ALJ need not undertake an

exhaustive discussion of all the evidence.    See, e.g., Knepp v.

Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

     A reviewing court may not set aside the Commissioner’s final

decision if it is supported by substantial evidence, even if the

court would have reached different factual conclusions.     Hartranft,

181 F.3d at 360 (citing Monsour Medical Center v. Heckler, 806 F.2d

1185, 1190-91 (3d Cir. 1986); 42 U.S.C. § 405(g) (“[t]he findings

of the Commissioner of Social Security as to any fact, if supported

by substantial evidence, shall be conclusive . . .”).    “However,

even if the Secretary’s factual findings are supported by

substantial evidence, [a court] may review whether the Secretary,

in making his findings, applied the correct legal standards to the

facts presented.”   Friedberg v. Schweiker, 721 F.2d 445, 447 (3d

Cir. 1983) (internal quotation omitted).    Where a claimed error

would not affect the outcome of a case, remand is not required.

Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005).    Finally,

an ALJ’s decision can only be reviewed by a court based on the

evidence that was before the ALJ at the time he or she made his or

her decision.   Matthews v. Apfel, 239 F.3d 589, 593 (3d Cir. 2001).

                           IV. Discussion

     As set out above, Plaintiff asserts the Acting Commissioner’s


                                 15
determination should be reversed or remanded for the following

reasons: 1) the ALJ erred in evaluating the opinion evidence; and

2) the ALJ erred in his symptom evaluation.   (Doc. 8 at 1.)

A.   Opinion Evidence

     Plaintiff asserts the ALJ erred when he discounted the

opinions of Plaintiff’s treating physician, Dr. Trostle.   (Doc. 8

at 8.)   Defendant maintains the ALJ properly evaluated opinion

evidence.   (Doc. 11 at 7.)   The Court concludes Plaintiff has shown

the claimed error is cause for remand.

     Under applicable regulations and the law of the Third Circuit,

a treating medical source’s opinions are generally entitled to

controlling weight, or at least substantial weight.4   See, e.g.,

Fargnoli v. Halter, 247 F.3d 34, 43 (3d Cir. 2001) (citing 20

C.F.R. § 404.1527(c)(2); Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981)).   Sometimes called the “treating physician rule,” the

principle is codified at 20 C.F.R. § 404.1527(c)(2), and is widely



     4
        Though not applicable here, the regulations have eliminated
the treating source rule for claims filed after March 27, 2017,
and in doing so have recognized that courts reviewing claims have
“focused more on whether we sufficiently articulated the weight we
gave treating source opinions, rather than on whether substantial
evidence supports our decision.” 82 FR 5844-01, 2017 WL 168819,
*at 5853 (Jan. 18, 2017). The agency further stated that in its
experience in adjudicating claims using the treating source rule
since 1991, the two most important factors for determining
persuasiveness are consistency and supportability, which is the
foundation of the new regulations. Id. Therefore, the new
regulations contain no automatic hierarchy for treating sources,
examining sources, or reviewing sources, but instead, focus on the
analysis of these factors. Id.

                                  16
accepted in the Third Circuit.    Mason v. Shalala, 994 F.2d 1058 (3d

Cir. 1993); see also Dorf v. Brown, 794 F.2d 896 (3d Cir. 1986).

The regulation addresses the weight to be given a treating source’s

opinion: “If we find that a treating source’s opinion on the

issue(s) of the nature and severity of your impairment(s) is well-

supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial evidence in your case, we will give it controlling

weight.”    20 C.F.R. § 404.1527(c)(2).5   “A cardinal principle


     5
         20 C.F.R. § 404.1527(c)(2) states in relevant part:

            Generally, we give more weight to opinions from
            your treating sources, since these sources are
            likely to be the medical professionals most
            able to provide a detailed, longitudinal
            picture of your medical impairment(s) and may
            bring a unique perspective to the medical
            evidence that cannot be obtained from the
            objective medical findings alone or from
            reports of individual examinations, such as
            consultative examinations or brief
            hospitalizations. If we find that a treating
            source's opinion on the issue(s) of the nature
            and severity of your impairment(s) is well-
            supported by medically acceptable clinical and
            laboratory diagnostic techniques and is not
            inconsistent with the other substantial
            evidence in your case record, we will give it
            controlling weight. When we do not give the
            treating source's opinion controlling weight,
            we apply the factors listed in paragraphs
            (c)(2)(i) and (c)(2)(ii) of this section, as
            well as the factors in paragraphs (c)(3)
            through (c)(6) of this section in determining
            the weight to give the opinion. We will always
            give good reasons in our notice of
            determination or decision for the weight we
            give your treating source's opinion.

                                   17
guiding disability eligibility determinations is that the ALJ

accord treating physicians’ reports great weight, especially when

their opinions reflect expert judgment based on continuing

observation of the patient’s condition over a prolonged period of

time.”   Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)

(citations omitted); see also Brownawell v. Commissioner of Social

Security, 554 F.3d 352, 355 (3d Cir. 2008).   In choosing to reject

the treating physician’s assessment, an ALJ may not make

“speculative inferences from medical reports and may reject a

treating physician’s opinion outright only on the basis of

contradictory medical evidence and not due to his or her own

credibility judgments, speculation or lay opinion.”   Morales, 225

F.3d at 317 (citing Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir.

1999); Frankenfield v. Bowen, 861 F.2d 405, 408 (3d Cir. 1988)).

     Dr. Trostle’s opinions are the only physical impairment

opinion evidence reviewed by ALJ Guida (see R. 20) and are the only

acceptable medical source opinions of record regarding physical

impairments.6   ALJ Guida concluded Dr. Trostle’s opinions were



     6
        The Disability Determination Explanation contains a
Physical Residual Functional Capacity Assessment from Michelle
Tomkosky, SDM. (R. 71-72.) A single decision-maker (“SDM”) is a
non-examining, non-medical employee at the state agency level.
Yorkus v. Astrue, No. Civ. A. 10-2197, 2011 WL 7400189, at *4 (E.D.
Pa. Feb. 28. 2011). “Significant case law” and “the Agency’s own
policy” indicate that SDM RFC assessments are not to be accorded
any evidentiary weight when an ALJ is deciding a case at the
hearing level. 2011 WL 7400189, at *4 (listing cases and
administrative documents).

                                 18
entitled to little weight because his medical source statements

            appear to be based on the claimant’s
            subjective allegations and are quite
            inconsistent with the objective medical
            records. Reviewing Dr. Trostle’s records,
            the examinations found the claimant’s pain
            controlled with Lyrica and Effexor. There
            was no indication that the claimant could sit
            for only two hours per day. She did not
            report such limitations to Dr. Trostle
            (Exhibits 2F and 6F [R. 242-330, 345-75]).
            The radiographic studies did not support her
            allegations of arthritic pain and radiating
            pain to the legs, and the primary care and
            orthopedic examinations found greater
            functioning than Dr. Trostle opined. For
            example, she walked with a normal gait
            (Exhibit 7F/2, 10, 16, 19, 27 [R. 376, 385,
            391, 394, 402]). She also did not report
            such significant limitations with sitting to
            the primary care provider (Exhibit 7F [R.
            376-441]). Further, Dr. Trostle indicated
            that these limitations began in July 2006.
            This is not supported by the claimant’s work
            history in which she continued to work until
            June 2013 (Exhibit 11F [R. 557-61]), nearly
            seven years after Dr. Trostle indicated she
            would be unable to sit for more than two
            hours and to stand and walk for two hours and
            would miss four days of work per month.

(R. 20.)

     In response to the ALJ’s statement that Dr. Trostle’s

assessments are inconsistent with objective medical records,

Plaintiff points to numerous diagnostic tests and clinical

findings, including Dr. Trostle’s records during the relevant time

period which show “fibromylagia trigger points, tenderness in

paracervical and paralumbar regions, right knee tenderness,

depressed reflexes in the upper and lower extremities, mild



                                19
weakness in right arm, positive McMurray sign in the left knee.”

(Doc. 8 at 10-11 (citing R. 301, 304, 312, 345, 349, 356, 370,

714).)   Dr. Trostle’s records reviewed in the Background section

above show that he regularly found numerous fibromyalgia-related

problems on physical examination.     See supra pp. 2-8.   ALJ Guida

does not discount the clinical findings recorded at numerous office

visits during the relevant time period.    Nor does he discount the

November 2015 physical therapy assessments that Plaintiff had

decreased cervical range of motion; decreased thoraco-lumbar range

of motion; decreased shoulder range of motion particularly

rotation, left greater than right; decreased hip strength

bilaterally; and lack of full extension of the knees.      (R. 443.)

Thus, ALJ Guida’s general statement that Dr. Trostle’s assessments

are “quite inconsistent with the objective medical records” without

specific citation to the record is not supportive of his assignment

of little weight to the opinions.

     ALJ Guida’s specific reasons for discounting Dr. Trostle’s

assessments are similarly deficient.    The ALJ’s statement that

Plaintiff’s pain was controlled with Lyrica and Effexor does not

reflect reports in Dr. Trostle’s office records which indicate the

medications were helpful at times but her pain remained at a level

of 5/10 to 7/10.   (See, e.g., R. 301, 326, 356, 364.)

On May 8, 2013, Plaintiff reported to Dr. Trostle that her pain was

worse (rated at 5/10) and Lyrica, Cymbalta, and ibuprofen helped


                                 20
her some.    (R. 301.)   Finally, Dr. Trostle’s references to Effexor

relate primarily to Plaintiff’s mental health where he noted that

Effexor helped her depression.    (See, e.g., R. 686, 689.)

     ALJ Guida’s reliance on the observation that Plaintiff did not

report to Dr. Trostle that she could only sit for two hours a day

is misplaced in that Dr. Trostle did not ask Plaintiff about her

ability to sit and the ALJ points to no evidence suggesting that an

office visit discussion of the matter would be expected or the lack

thereof significant.     In other words, ALJ Guida appears to set a

standard for what should have been discussed at an office visit

that does not comport with the way medical office visits were

conducted and what information was routinely sought from the

patient.    Further, November 2015 physical therapy records indicated

Plaintiff reported difficulty sitting for prolonged periods of

time.   (R. 442.)   This report is contemporaneous with her treatment

by Dr. Trostle (see R. 370, 686) and the physical therapy

assessment was conducted on his referral with the results forwarded

to him (R. 442, 445).    ALJ Guida’s reliance on the fact that

Plaintiff did not report sitting limitations to her primary care

provider (R. 20) is flawed for the same reasons.

     ALJ Guida next stated “[t]he radiographic studies did not

support her allegations of arthritic pain and radiating pain to the

legs” (R. 20) without identifying evidence supporting the

assertion.    Because radiographic studies showed abnormalities (see,


                                   21
e.g., Doc. 8 at 10-11 (citing study results)) and, in addition to

“widespread tender points,” Dr. Trostle references x-rays and MRI

studies as supportive of Plaintiff’s impairments, ALJ Guida’s

contrary conclusion appears to be an improper   “speculative

inference[] from medical reports” which cannot provide a basis to

reject a treating physician’s opinion.   Morales, 225 F.3d at 317.

As Morales directs, the ALJ must show contradictory medical

evidence and cannot rely on his own “credibility judgments,

speculation or lay opinion.”   Id.

     ALJ Guida also found “the primary care and orthopedic

examinations found greater functioning than Dr. Trostle opined.”

(R. 20.)   By way of example, the ALJ cites records which state that

Plaintiff walked with a normal gait.   (Id. (citing Ex. 7F/2, 10,

16, 19, 27 [R. 376, 385, 391, 394, 402]).   The cited evidence is

not “contradictory medical evidence” for several reasons: Dr.

Trostle did not find otherwise regarding Plaintiff’s gait; ALJ

Guida does not present evidence which suggests the observation that

Plaintiff walked with a normal gait precludes the limitations

assessed by Dr. Trostle; a primary care provider notation which

preceded the alleged onset date by more than six months is not

indicative of functioning during the relevant time period (see R.

376); and observations about gait which are the sole notation on

musculoskeletal exam recorded at primary care office visits

precipitated by acute problems such as chest pain (R. 384, 385) or


                                 22
suggested by Dr. Trostle for a specific reason such as high blood

pressure (R. 390, 391) should not be considered of greater

evidentiary weight than Dr. Trostle’s detailed musculoskeletal

examination findings (see, e.g., R. 301, 312, 356), especially when

the primary care provider recognized that Dr. Trostle was the

treating physician for fibromyalgia (see, e.g., R. 385, 391).

     Finally, ALJ Guida’s conclusion that Plaintiff’s work history

contradicts Dr. Trostle’s assessed limitations (R. 20) does not

provide the support suggested.   The ALJ states “Dr. Trostle

indicated that these limitations began in July 2006.   This is not

supported by the claimant’s work history in which she continued to

work until June 2013, . . . nearly seven years after Dr. Trostle

indicated she would be unable to sit for more than two hours and to

stand and walk for two hours and would miss four days of work per

month.”   (R. 20.)   First, Dr. Trostle did not establish a date

certain for the onset of limitations.   In answer to the question

“What is the ealiest [sic] date the description of symptoms and

limitations on the questionnaire applies?”, Dr. Trostle wrote

“7/22/06.”   (R. 560.)   Because “earliest” means “the soonest date

or time possible for something to be done or for something to

happen,”7 Dr. Trostle’s response does not necessarily mean

Plaintiff had all of the symptoms and limitations identified in the



     7

https://www.collinsdictionary.com/dictionary/english/earliest.

                                  23
questionnaire on July 22, 2006–-by definition, the symptoms and

limitations described by Dr. Trostle could have commenced at some

time after July 22, 2006.      In other words, no definitive conclusion

should be drawn from an arguably imprecise question.      Second, as

asserted by Plaintiff, a claimant’s continuing effort to work

despite limitations should not preclude a finding of disability.

(Doc. 8 at 11 (citations omitted).)       This is particularly true in

this case because Plaintiff testified that she did not work full

time in her customer service representative job with Comcast and

she left the position because she did not think she could work

full-time when the part-time option was eliminated because of her

health and stress.8      (R. 40.)

     While Defendant cannot provide reasons to support the opinion

assessment which the ALJ did not, Fargnoli, 247 F.3d at 42

(explicitly providing reasons for a decision is the ALJ’s

responsibility), the Court notes that Defendant’s proffered

reasons, if credited, would not change the Court’s analysis.      The

lack of direct reference to limitations in office notes and test

result consistency (see Doc. 11 at 9) were addressed above, as were

indications that pain relief medications controlled Plaintiff’s

pain.       Defendant’s assertion that the TENS unit helped Plaintiff’s



        8
        ALJ Guida determined that Plaintiff was not able to perform
her past relevant work because she was limited to performing one-
to two-step tasks and her customer service job required multiple
step tasks. (R. 23.)

                                     24
pain (Doc. 11 at 9 (citing R. 304, 312)) is accurate but the cited

records show that Plaintiff’s pain remained at 5/10 to 6/10 in

severity and musculoskeletal exam continued to show multiple tender

points (as well as “very tender” areas), mild weakness, and some

depressed reflexes (id.).   Defendant’s statement that “Plaintiff’s

ability to engage in yoga and foam rolling is flatly inconsistent

with Dr. Trostle’s extremely limiting opinions” (Doc. 11 at 9-10)

provides no basis for the inconsistency.   An individual can

practice yoga at many levels and poses can be modified or adapted

to meet the needs of the student, including those with disabilities

and chronic health conditions.9   Foam rolling has stretching and

massage uses which are not contraindicated when a person has

fibromyalgia or osteoarthritis that limit mobility; rather, both

massage and yoga have been found helpful in coping with the

conditions.10

     The foregoing review of the bases proffered as support for ALJ

Guida’s assignment of little weight to Dr. Trostle’s opinions shows

that his determination is not supported by substantial evidence.

Therefore, this matter must be remanded for further consideration

of the opinions with particular attention paid to the Morales

directive that an ALJ may not make “speculative inferences from


     9
          See https://disabled-world.com/fitness/exercise/yoga.
     10
        See, e.g., https://webmd.com/fibromyalgia/fibromyalgia-
creating-treatment-plan; see also https:
www.activebeat.com/fitness/get-rolling.

                                  25
medical reports and may reject a treating physician’s opinion

outright only on the basis of contradictory medical evidence and

not due to his or her own credibility judgments, speculation or lay

opinion.”   Morales, 225 F.3d at 317.

B.   Symptom Evaluation

     Plaintiff contends the ALJ erred in his evaluation of

Plaintiff’s symptoms: he did not state which of her symptoms he

found consistent and/or inconsistent with the evidence; he did not

properly assess pain symptoms, fibromyalgia, and daily activities;

he made improper inferences about the nature of her treatment; and

he improperly considered improvement in her condition.   (Doc. 8 at

14-17.)   Defendant responds that ALJ Guida appropriately evaluated

Plaintiff’s subjective complaints in that the ALJ recognized her

testimony about limitations “was not supported by treatment records

that show Plaintiff was in no acute distress, had no more than

moderate pain that was relieved with medications and a TENS unit,

had a normal gait, and had no difficulty walking or standing.”

(Doc. 11 at 14 (citing R. 16-18).)    For the reasons discussed

below, the Court concludes Plaintiff’s symptoms should be

reevaluated on remand.

     Following his conclusion that Plaintiff’s statements

concerning the intensity, persistence and limiting effects of her

symptoms were not entirely consistent with the medical evidence and

other evidence of record, ALJ Guida set out evidence, and


                                 26
occasionally interspersed comments regarding consistency and

subjective assessments of the significance of the evidence cited.

(R. 16-18.)   The ALJ specifically found that “the objective medical

records do not support her allegations that she needs to lie down

six hours per day and that she cannot walk more than two blocks

before needing to rest.”   (R. 16.)     The ALJ cited a pre-onset date

examination by Dr. Trostle where Plaintiff reported improvement in

her level of pain, however the cited record from December 2012 does

not support the ALJ’s assertion that Plaintiff’s “severe pain

improved to mild with routine and conservative treatment, which

included Lyrica and Effexor, TENS unit, and exercise program.”      (R.

16 (citing Ex. 2F/54 [R. 295]).)    The ALJ also cited a May 2013

examination by Dr. Trostle which showed muscle spasm and tenderness

in the paracervical and paralumbar region, adding that “no

difficulties with ambulation or range of motion were noted.”      (R.

16 (citing Ex. 2F/60 [R. 301]).)    His review of the examination

does not include Dr. Trostle’s recording that Plaintiff’s pain had

worsened, she had 18/18 positive fibromyalgia tender points and she

had depressed reflexes in her upper extremities.     (R. 301.)

In general, ALJ Guida identified positive findings of improvement

but does not explain how periodic improvement undermines

Plaintiff’s alleged symptoms of pain and limited mobility.       (See R.

16-20.)

     ALJ Guida also points to inconsistency in Plaintiff’s reports



                                   27
of daily activities in support of his credibility finding.   (R.

19.)    As Plaintiff notes, a report of activities engaged in early

in the relevant period is not indicative of ongoing abilities.

(See Doc. 12 at 4-5.)   Moreover, ALJ Guida’s activity assessment is

problematic because he identified activities Plaintiff was

“admittedly able to perform” without acknowledging the related

limitations she indicated in her function reports and testimony.

(R. 19.)   For example, the ALJ noted that Plaintiff prepared family

meals, did light household chores, drove a vehicle, shopped in

stores, attended church services, and attended her daughter’s

basketball games (R. 19); he did not note that she prepared simple

quick meals for her family after resting for several hours and

sometimes her son cooked (R. 46, 179, 221), her children helped

with household chores (R. 170, 221, 225), she spent one to six

hours a week doing chores (including groceries) (R. 170), she got

groceries every week to two weeks and her son usually helps (R.

221, 225), and she went to church on Sundays when she felt good (R.

221).    Although ALJ Guida found Plaintiff’s abilities inconsistent

with her allegations that she could walk no more than two blocks,

could not move about because of constant all-over pain, and needed

to lie down six hours a day, the limited manner in which Plaintiff

engaged in the identified activities does not support the inherent

inconsistency found.

       Even if the record did not support precise limitations claimed



                                  28
by Plaintiff, the ALJ must provide substantial evidence for his

conclusion that Plaintiff’s limitations allow her to engage in

light work performing all postural activities except climbing

ladders, ropes, or stairs, and all nonexertional activities except

the limitation to occasional overhead reaching with her right

extremity (R. 15).   The Court cannot conclude he has done so with

his selective activity review, particularly in that ALJ Guida

specifically states that Plaintiff’s “admitted abilities provide

support, in part, for the residual functional capacity set forth.”

(R. 19.)

     Perhaps more importantly, the ALJ did not adequately address

the effects of Plaintiff’s fibromyalgia-related pain which Dr.

Trostle opined rendered Plaintiff incapable of even low stress jobs

and limited her functional abilities.   (R. 557-60.)   To the extent

the Court has concluded the ALJ’s assessment of Dr. Trostle’s

opinions were not supported by substantial evidence,

reconsideration of the symptom support provided by the opinions is

warranted on remand.

     Finally, the need for a thorough review of the record on

remand, particularly Dr. Trostle’s records and the effects of

Plaintiff’s severe impairment of fibromyalgia on her ability to

engage in substantial gainful activity, is evidenced by ALJ Guida’s

statement that his finding that “the medical records support the

limitations found . . . in the residual functional capacity . . .



                                 29
rendering the claimant’s allegations of debilitating pain and

fatigue and resulting functional limitations less persuasive.”     (R.

18.)    The ALJ’s reasoning is flawed in that the RFC should be the

result of his assessment of Plaintiff’s allegations regarding pain

and fatigue; his assessment of these allegations should not flow

from a pre-established RFC.    See Fell v. Astrue, Civ. A. No. 3:12-

CV-275, 2013 WL 6182041, at *11 (M.D. Pa. Nov. 25, 2013); see also

Bjornson v. Astrue, 671 F.3d 640, 644-45 (7th Cir. 2012) (listing

cases).

                              V. Conclusion

       For the reasons discussed above, the Court concludes this

matter must be remanded to the Acting Commissioner for further

consideration consistent with this opinion.    An appropriate Order

is filed simultaneously with this Memorandum.




                                S/Richard P. Conaboy
                                RICHARD P. CONABOY
                                United States District Judge

DATE: October 2, 2018




                                   30
